Order and judgment modified, without costs, by reinstating the Authority’s determination with respect to the charge that petitioner moved the train in reverse direction without proper authority and, as so modified, affirmed, and the matter remitted to Special Term with directions to remand to the Authority for reassessment of the sanction to be imposed. There was substantial evidence, albeit contradicted, to support the finding and so much of the determination holding that petitioner improperly moved a train against the direction of traffic without permission.
Concur: Judges Breitel, Jasen, Gabrielli, Jones and Wachtler. Chief Judge Fuld and Judge Burke dissent and vote to affirm on the opinion at the Appellate Division.